Citation Nr: 1437168	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-34 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure. 

2. Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from July 1968 to March 1972 and from June 1972 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was previously remanded by the Board in December 2013 for additional development and now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains documents that are duplicative of those contained on VBMS.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone and, thus, he is not presumed to have been exposed to herbicides. 

2.  The Veteran served as a fire protection specialist at Ubon Air Force Base from at least September 1971 to February 1972.  

3.  The competent, credible, and probative evidence of record preponderates against a finding that the Veteran was directly exposed to herbicides during service, including while performing his duties as a fire protection specialist around the base perimeter at Ubon Air Force Base.  

4.  Diabetes mellitus, type II, and prostate cancer are not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  Prostate cancer was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, in a December 2009 letter, sent prior to initial unfavorable AOJ decision issued in February 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the December 2009 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The Board notes that the December 2009 letter did not inform the Veteran of how to substantiate a service connection claim based upon herbicide exposure; however, the Board finds no prejudice to the Veteran in this regard.  Indeed, the Veteran's numerous statements in support of his claim, particularly his assertions of being exposed to herbicides while serving around the base perimeter of Ubon Air Force Base (AFB) in Thailand, show that he had actual knowledge of what was necessary to substantiate a claim based upon herbicide exposure, and the claims file reflects that his claims were otherwise properly developed.  See Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  As such, the Board finds that the Veteran has been provided all required notice. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment and personnel records, as well as post-service reports of private and VA treatment.  Moreover, the Veteran's statements in support of his claims are of record.  The Board has carefully reviewed such statements and the medical evidence of record and concludes that no available outstanding evidence has been identified.  

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his service connection claims; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, the Veteran has only claimed that his diseases are the result of herbicide exposure.  He has not alleged that such is otherwise the result of his military service or that he has had a continuity of symptomatology related to such diseases since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion are not necessary to decide the claims. 

As noted in the Introduction, in April 2013, the Board remanded the case for additional development, to include attempting to verify the Veteran's herbicide exposure through the Joint Services Records Research Center (JSRRC) and readjudicate the claims in a supplemental statement of the case.

In March 2014, the AOJ requested verification of the Veteran's alleged herbicide exposure consistent with his service at Ubon AFB from at least September 1971 to February 1972.  In March 2014, the AOJ received a response from an archivist at the Air Force Historical Research Agency regarding the use of herbicides at Ubon AFB during the 1970s.  In April 2014, the AOJ also received guidance from the Compensation and Pension Service regarding cases involving periodic contact with the base perimeter at Ubon AFB.  Subsequently, the AOJ made a formal determination in June 2014 that the Veteran's alleged herbicide exposure could not be verified.  Thereafter, a July 2014 supplemental statement of the case readjudicated the Veteran's claims.

Given the foregoing, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran is seeking service connection for diabetes mellitus and prostate cancer as secondary to herbicide exposure.  He claims that he was exposed to herbicides as a result of his in-service duties while stationed at Ubon AFB in Thailand from September 1971 to February 1972.  Specifically, he alleges that his duties as a fire protection specialist (firefighter) exposed him to the perimeter of the base in that he fought numerous fires along the base perimeter where herbicides were used.  He has asserted that he was in contaminated areas on an almost daily basis and that he has firsthand knowledge that the herbicide Agent Orange was sprayed at Ubon because he saw barrels that contained and showed the Agent Orange substance.  See statements from the Veteran dated July 2013 and July 2014.  

The DD 214 from the Veteran's first period of service shows that the Veteran's military occupational specialty was "57150 FIRE PRO SPECL" and that he had 11 months and 26 days of foreign and/or sea service during his first period of military service in Indochina.  In this regard, his service medical records also show that he was treated for various complaints at the dispensary located at Ubon Air Force Base in Thailand in September 1971, November 1971, January 1972, and February 1972.  Therefore, the Board finds the Veteran's service records confirm that he was stationed at Ubon AFB in Thailand from at least September 1971 to February 1972 where he served as a fire protection specialist.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6). 

Diabetes mellitus and prostate cancer are among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Korea.  In a March 2002 statement, the Veteran reported that, in addition to his exposure to herbicides in Thailand, he was also exposed to herbicides by going back and forth into Vietnam on rescue missions by helicopter from March 1971 to March 1972.  

While the Veteran is competent to report the events that occurred during service, the Board finds that his statements regarding visits to Vietnam during service are not credible or afforded any probative value.  In making this determination, the Board notes that the Veteran's service treatment and personnel records, including his DD Form 214s, do not contain any reference to service in Vietnam, including on temporary duty, and the Veteran has not provided any additional details regarding why/how his duties as a firefighter required that he perform rescue missions to Vietnam.  More importantly, the Board notes the Veteran has only alleged that he visited Vietnam by helicopter, with no indication or allegation that he stepped foot on the landmass of the Republic of Vietnam or served in the inland waters of Vietnam, which is required in order to trigger the application of the presumption based upon herbicide exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted in this case.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  

As noted, the Veteran's service records confirm that he was stationed at Ubon Air Force Base in Thailand from at least September 1971 to February 1972 where he served as a fire protection specialist and the Veteran has asserted that his duties as a firefighter exposed him to the base perimeter which was contaminated by herbicides.  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Ubon Airbase.  See M21-1MR at IV.ii.2.C.10.qq.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR at IV.ii.2.C.10.q.

Also of record is a Memorandum for the Record on VA letterhead, which is a synopsis of a review by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand.  However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure. 

As indicated previously, the Veteran has claimed exposure to herbicides in connection with his duties as a firefighter at Ubon AFB from September 1971 to February 1972; specifically, that he fought numerous fires along the base perimeter, which was contaminated by herbicides.  However, as noted in the foregoing Memorandum, no tactical herbicides were stored at airbases in Thailand during the Veteran's time there.  

Given the Veteran's statements that his duties placed him near the base perimeter at Ubon AFB on numerous occasions, the AOJ sent a request to the Air Force Historical Research Agency (AFHRA) in an effort to verify his exposure to herbicides consistent with his service in Thailand.  In March 2014, an archivist from the AFHRA stated that he only found evidence of Ubon AFB using herbicides on its perimeter fence area during June 1970 and from January to March 1971, and that the use of herbicides ended each time because the rainy season began.  The archivist stated that, from January to March 1972, no herbicides were to be had and, thus, burning vegetation around the perimeter fence was standard procedure and commented on in the official history, which would explain why the fire chief was in the area supervising the controlled burn along the perimeter fence.  The archivist reiterated that the herbicides used at Ubon AFB were commercial grade non-tactical herbicides that are useless if there is too much rain, which dilutes the mixture and renders it impotent.  

Thereafter, in April 2014, the Compensation and Pension (C&P) service issued a statement that there is no basis for acknowledging Agent Orange exposure for this Veteran based on working as a Fire Chief at Ubon AFB in Thailand during 1971-72, noting that a Fire Chief would have no reason to be on a base perimeter daily, further noting that, according to the M21-1MR, only security police and perimeter dog handlers are given a facts-found acknowledgement of exposure because their work likely placed them on the base perimeters daily.  In this regard, the C&P service noted that periodic contact with the base perimeter is not sufficient to acknowledge Agent Orange exposure in Thailand and reiterated the findings of the archivist from the AFHRA that the Veteran was not exposed to Agent Orange or any other tactical herbicide during the 1970-72 time frame.  

Parenthetically, the Board notes that, while the statements from the AFHRA and C&P service make references to the Veteran's duties as a fire chief as opposed to a firefighter, the statements retain their probative value because the rationale of the statements apply equally to the duties of a firefighter, i.e., that a firefighter would have no reason to be on a base perimeter daily and that neither commercial-grade nor tactical herbicides were used or stored at Ubon while the Veteran served there, from at least September 1971 to February 1972.  

Thereafter, in June 2014, the AOJ made a formal finding that the evidence fails to confirm that the Veteran was exposed to herbicides while serving at Ubon AFB.

The Board accords great probative weight to the foregoing evidence from VA (by way of the Memorandum for the Record on VA letterhead), the AFHRA (by way of the March 2014 statement), and the C&P service (by way of the April 2014 statement) demonstrating that the Veteran was not exposed to herbicides coincident with his duties at Ubon AFB, as that evidence is based on review of official records.  

The Board has considered the Veteran's statements that his duties placed him near the base perimeter at Ubon AFB on numerous occasions and, again notes that the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, as noted, the Veteran's service records confirm that he was stationed at Ubon AFB in Thailand from at least September 1971 to February 1972 where he served as a firefighter.  The Veteran has consistently stated that his duties required that he fight numerous fires along the base perimeter at Ubon AFB, which were contaminated by herbicides, and that he saw barrels that contained the herbicide Agent Orange.  

Despite the Veteran's statements, the information provided by VA, the AFHRA, and C&P service competently and credibly establish that (1) tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand, (2) while commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, herbicides were only used on the base perimeter at Ubon AFB from June 1970 and from January to March 1971 until the rainy season began, (3) the commercial herbicides used at Ubon AFB were rendered useless and impotent when it rained, (4) a firefighter would have no reason to be on a base perimeter daily and (5) neither commercial-grade nor tactical herbicides were used at Ubon AFB while the Veteran served there from September 1971 to February 1972.  This evidence preponderates against the Veteran's statements that he saw barrels of Agent Orange while serving at Ubon AFB and that his duties as a firefighter exposed him to areas that were contaminated by herbicides.  Indeed, while the Veteran fought numerous fires along the base perimeter at Ubon AFB from September 1971 to February 1972, herbicides had not been used at that airbase since March 1971 when the rainy season began and affected the potency of the herbicides.  As a result, after considering the Veteran's military occupational specialty, service records, statements submitted by the Veteran in support of his claim, and the other service department information, the Board finds that the most competent, credible, and probative evidence preponderates against any finding that the Veteran was directly exposed to herbicides during service.  

As the Veteran is not entitled to a presumption of herbicide exposure, and no direct in-service herbicide exposure is shown, entitlement to service connection for the claimed disabilities based upon herbicide exposure is not warranted in this case. 

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

In this case, however, the Veteran does not allege, nor does the record reflect, that he first manifested his claimed disabilities during service or that his claimed disabilities are otherwise related to service on a direct basis. 

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus or prostate cancer.  In fact, the Board notes that complaints of or a diagnosis of the claimed disabilities was not noted on numerous physical examinations conducted throughout both periods of the Veteran's military service, including at his pre-separation examination in March 1976.  

In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his claimed disabilities after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this case, the evidence shows the Veteran was first diagnosed with diabetes mellitus in September 1990 and was subsequently diagnosed with prostate cancer in January 2010.  In this case, the lack of any lay or medical evidence of related symptoms (to diabetes mellitus or prostate cancer) during or continuing after service preponderates against a finding that he manifested chronic disabilities in service and experienced continuity of symptomatology thereafter, which preponderates against his claim. 

In addition, the evidentiary record does not contain any evidence which establishes an in-service event, injury, or disease to which the claimed disabilities may be related.  In this regard, the Board again notes that there is no evidence of record, other than the Veteran's statements, which verifies that he used or was exposed to herbicides during his periods of active military service. 

Significantly, there also is no competent evidence or opinion of record which suggests that there exists a nexus between any incident in service and the Veteran's claimed disabilities, which were diagnosed many years thereafter.  Indeed, none of the medical treatment records reflect any such opinion or comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing evidence or opinion.  Furthermore, as discussed above, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's claimed disabilities, as there is no credible evidence that the Veteran was exposed to herbicides during service and no indication that such diseases are otherwise related to service.  See McLendon, supra. 

As for any assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's claimed disabilities and service, the Board notes that the matter of the medical etiology of the Veteran's disabilities is one within the province of trained professionals, as the claimed disabilities are not conditions that are generally capable of lay observation.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Neither the Veteran nor his representative are shown to possess the appropriate training and expertise to render a competent and probative (i.e., persuasive) opinion on the medical matter upon which these claims turn.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Therefore, the lay assertions of medical nexus between the Veteran's claimed disabilities and his military service are not considered competent or probative evidence favorable to his claim. 

The Board has considered whether service connection may be granted for diabetes mellitus and prostate cancer (a malignant tumor), as chronic diseases; however, diabetes mellitus and prostate cancer were not diagnosed until September 1990 and January 2010, respectively, more than 14 and 34 years after the Veteran was discharged from service.  As noted, the Veteran has not alleged a continuity of diabetic and prostatic symptomatology since service.  As such, presumptive service connection for diabetes mellitus and prostate cancer as chronic diseases is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a). 

For the foregoing reasons, the Board finds that the claims of service connection for diabetes mellitus and prostate cancer must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.  38 U.S.C.A. § 5107.




ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for prostate cancer is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


